               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

Lacey Lee Wheeler,            )      Civ. No. 19-00067 SOM/KJM
                              )
          Plaintiff           )      ORDER DENYING MOTION FOR
                              )      SUMMARY JUDGMENT
vs.                           )
                              )
Maui Dept. of Public Safety; )
Jared Tajon; Harly Dela Cruz; )
Curt Tokunaga; and Travis     )
Kamaka,                       )
                              )
          Defendants          )
                              )

            ORDER DENYING MOTION FOR SUMMARY JUDGMENT

I.        INTRODUCTION.

          In what remains of the First Amended Complaint,

Plaintiff Lacey Lee Wheeler, a former inmate at the Maui

Community Correctional Facility, seeks damages from Defendant

prison guards in their individual capacities for alleged use of

excessive force.   Defendants seek summary judgment, arguing that

Wheeler did not timely and completely exercise her prison

administrative remedies.   Because this court cannot determine

what actually happened based on the record before this court,

Defendants’ motion for summary judgment is denied without

prejudice to the filing of another motion based on a clearer

record (provided, of course, that such a motion is timely).

II.       SUMMARY JUDGMENT STANDARD.

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment shall be granted when “the movant shows that
there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”     Fed. R. Civ.

P. 56(a).   See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134

(9th Cir. 2000).    The movants must support their position

concerning whether a material fact is genuinely disputed by

either “citing to particular parts of materials in the record,

including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions,

interrogatory answers, or other materials”; or “showing that the

materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”     Fed. R. Civ. P. 56(c).

One of the principal purposes of summary judgment is to identify

and dispose of factually unsupported claims and defenses.

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

            Summary judgment must be granted against a party that

fails to demonstrate facts to establish what will be an essential

element at trial.    See id. at 323.   A moving party without the

ultimate burden of persuasion at trial--usually, but not always,

the defendant--has both the initial burden of production and the

ultimate burden of persuasion on a motion for summary judgment.

Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

(9th Cir. 2000).


                                  2
            The burden initially falls on the moving party to

identify for the court those “portions of the materials on file

that it believes demonstrate the absence of any genuine issue of

material fact.”     T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp.,

477 U.S. at 323).    “When the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that

there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (footnote omitted).

            The nonmoving party may not rely on the mere

allegations in the pleadings and instead must set forth specific

facts showing that there is a genuine issue for trial.     T.W.

Elec. Serv., 809 F.2d at 630.    At least some “‘significant

probative evidence tending to support the complaint’” must be

produced.    Id. (quoting First Nat’l Bank of Ariz. v. Cities Serv.

Co., 391 U.S. 253, 290 (1968)); see also Addisu, 198 F.3d at 1134

(“A scintilla of evidence or evidence that is merely colorable or

not significantly probative does not present a genuine issue of

material fact.”).    “[I]f the factual context makes the non-moving

party’s claim implausible, that party must come forward with more

persuasive evidence than would otherwise be necessary to show

that there is a genuine issue for trial.”     Cal. Arch’l Bldg.

Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468


                                   3
(9th Cir. 1987) (citing Matsushita Elec. Indus. Co., 475 U.S. at

587).   Accord Addisu, 198 F.3d at 1134 (“There must be enough

doubt for a ‘reasonable trier of fact’ to find for plaintiffs in

order to defeat the summary judgment motion.”).

           In adjudicating summary judgment motions, the court

must view all evidence and inferences in the light most favorable

to the nonmoving party.   T.W. Elec. Serv., 809 F.2d at 631.

Inferences may be drawn from underlying facts not in dispute, as

well as from disputed facts that the judge is required to resolve

in favor of the nonmoving party.        Id.   When “direct evidence”

produced by the moving party conflicts with “direct evidence”

produced by the party opposing summary judgment, “the judge must

assume the truth of the evidence set forth by the nonmoving party

with respect to that fact.”   Id.

III.       PROCEDURAL BACKGROUND.

           On February 6, 2019, Wheeler filed the original

Complaint in this case.   On April 10, 2019, this court screened

the Complaint, determining that it failed to state a colorable

claim against the Maui Department of Public Safety or the

correction officers in their official capacities.        The screening

order gave Wheeler leave to file an Amended Complaint against

Defendants Jared Tajon, Harly Dela Cruz, Curt Tokunaga, and

Travis Kamaka in their individual capacities.




                                    4
          On May 6, 2019, Wheeler filed an Amended Complaint,

alleging that, on March 15, 2017, Tajon, Dela Cruz, Tokunaga, and

Kamaka put her in “max security” and assaulted her.    She also

complained of cruel and unusual treatment and of being improperly

charged for prison damage.   See ECF No. 8.

          On June 4, 2019, the court dismissed part of the First

Amended Complaint, leaving for further adjudication only

Wheeler’s excessive force claim against the individuals in their

individual capacities.   See ECF No.9.

IV.       FACTUAL BACKGROUND.

          The Department of Public Safety for the State of Hawaii

has a grievance procedure.   See ECF No. 27-2.    The procedure has

three levels: “The first level of review for the Inmate Grievance

is the Section Supervisor, the next level for appeal is the

Warden/Branch/Core Program Administrator and the final review

level is the Division Administrator (DA).     The decision of the DA

shall be final and the ultimate recourse in the Administrative

Remedy Process.”   Id., PageID # 152, ¶ 8.3.d.

          Under the procedure, an inmate is required to file a

grievance within “fourteen (14) calendar days from the date on

which the basis of the complaint/grievance occurred.”     Id.,

PageID # 150, ¶ 8.1.   Once an inmate files a grievance, the

prison is required to respond within “twenty (20) working days.”

Id., PageID # 153, ¶ 10.1.   The procedure provides, “If the


                                 5
inmate does not receive a response within the time allotted by

this policy for a reply, including extensions, the inmate may

consider the absence of a response as a denial at that level.

The result is that the inmate is free to proceed to the next step

and no response will be forthcoming to the unanswered

step/appeal.”     Id., PageID # 154, ¶ 10.4.

          When an inmate is not satisfied with the response or

lack of response to a grievance at the first level, he or she

“may submit an Appeal to the next step within five (5) calendar

days from the date of receipt.”        Id., PageID # 152, ¶ 8.3.d; see

also id., PageID # 154, ¶ 10.5 (“Inmates have five (5) calendar

days to file an appeal to the Warden/Branch/Core Program

Administrator upon their receipt of a denial from a Section

Supervisor.”).    The Warden/Branch/Core Program Administrator then

has 20 days to respond to the appeal.        Id., PageID # 154, ¶ 10.5.

          When an inmate is dissatisfied with the response to the

appeal at the second level, the inmate has “five (5) calendar

days to file an appeal to the Division Administrator (DA),” who

then has 20 working days to respond.        Id., PageID # 154, ¶ 10.6.

“Appeals to the DA shall be the final and ultimate recourse in

the Administrative Remedy Process.        If the twenty (20) working

days has lapsed without a response, including any extension

period, the grievance/appeal process will be considered

exhausted.”     Id., PageID # 154, ¶ 10.7.


                                   6
          Shelley D. Harrington, an intake service center

administrator with the Department of Public Safety, says she has

access to all grievances filed by inmates at the Maui Community

Correctional Facility.     See ECF No. 27-1, PageID # 145-46, ¶ 10.

Harrington represents:

          11.     On May 19, 2017 Lacey Lee Wheeler filed
                  grievance 394321 alleging physical abuse
                  by Adult Correction Officers Tajon, Dela
                  Cruz, Tokunaga, and Kamaka in an
                  incident which occurred at MCCC on March
                  15, 2017.

          12.     Grievance 394321 was denied as untimely
                  because it was not filed within fourteen
                  (14) calendar days of Ma[r]ch 15, 2017.

          13.     Lacey Lee Walker [sic] did not file a
                  third step grievance related to the
                  March 15, 2017 alleged use of force.

Id., ¶ ¶ 11-12.    It is not clear from the record that Grievance

394321 was Wheeler’s sole grievance with respect to the incident

on March 15, 2017.    Wheeler appears to file many grievances.   In

fact, Wheeler indicates that, in 2017, she filed 19 grievances.

See ECF No. 34, PageID # 189 (“FACT thier [sic] is 19 . . .

grievances in year 2017 and more in 2018.”).

          With respect to the incident on March 15, 2017, Wheeler

says that she submitted a grievance that was lost and that her

grievance is “on the log.”     ECF No. 8, PageID # 65.    She

additionally says that she turned in 4 “step three” grievances

and “2 Appeals and countless rejected.”     ECF No. 35, PageID



                                   7
# 196.    This court has attempted to discern from the record what

grievances are relevant to Wheeler’s excessive force claim.

            The record indicates that Wheeler turned in at least

two “step 1” grievances in March 2017.       In Grievance 392118,

signed March 16, 2017, but noted as received on March 30, 2017,

Wheeler complains that female inmates hit on her.        See ECF

No. 32-2.    The “COS” at the prison responded on March 31, 2017.

That response appears unrelated Wheeler’s excessive force claim.

Id.

            In Grievance 392119, signed March 16, 2017, but noted

as received on March 30, 2017, Wheeler complains of “being

bullied by DR#3 I’ve been hit on, threatened, and they continue

to gossip even more.”    See ECF No. 32-3.     The “COS” at the prison

responded on March 31, 2017.    That response is also unrelated to

Wheeler’s excessive force claim.       Id.   The court notes that this

grievance has handwriting indicating, “Staff took me down,”         but

it is unclear when this statement was written.       At the hearing on

the motion, counsel for Defendants indicated that Wheeler’s

copies of the grievances were submitted rather than Defendants’

copies, meaning that it is possible that the “Staff took me down”

language was not part of the original grievance submitted to the

prison.

            Harrington says, “On May 19, 2017 Lacey Lee Wheeler

filed grievance 394321 alleging physical abuse by Adult


                                   8
Correction Officers Tajon, Dela Cruz, Tokunaga, and Kamaka.”      It

is not clear that Grievance 394321 is a “step 1” grievance.     The

document itself indicates that it is a “step 2” grievance.      See

ECF No. 32-4, PageID # 181.   Warden James Hirano responded on

June 2, 2017, suggesting that the document was indeed a “step 2”

grievance, as a warden is a “step 2” decision maker.    See ECF

No. 32-4, PageID # 182; see also Dep’t of Pub. Safety Grievance

Procedure ¶¶ 8.3.d and 10.5, ECF No. 27-2 (indicating appeals go

to the “Warden/Branch/Core Program Administrator”).    If Grievance

394321 is “step 2” grievance, when did Wheeler file the

underlying “step 1” grievance with respect to her excessive force

claim?   Wheeler says she submitted three grievances, numbers

392110, 392196, and 392158 on April 9, 2017, ECF No. 35, PageID

# 196.   Copies of these grievances are not part of the record.

Wheeler says she filed Grievance 394321 in May 2017 because her

earlier grievances elicited no response.   See ECF No. 35, PageID

# 196.

           Notwithstanding Wheeler’s statement that she filed

three grievances on April 9, 2017, this court cannot tell whether

that is accurate.   Wheeler is pro se and may be mistaken.    This

court does not here construe Wheeler’s statement about the date

as a judicial admission.   Because copies of the unanswered

grievances are not part of the record, this court cannot tell the

date on which they were actually submitted.   Additionally, the


                                 9
court is uncertain whether the “step 2” grievance determination

as to Grievance 394321 might be flowing from a lack of response

by the prison to Grievance 392119, on which there is handwriting

stating, “Staff took me down.”

          There is also handwriting on the warden’s response

stating, “Since I was housed on a whole []other Island I had to

wait for grievant response[]s per Ombudsmen[] agent Jansin Lee

also Sgt Owens.     I did appeal got rejected.”   ECF No. 32-4,

PageID # 181.     Again, however, it is unclear when this writing

was added.

V.        ANALYSIS.

          On November 7, 2019, Defendants moved for summary

judgment, arguing that Wheeler had failed to exhaust her

administrative remedies before filing the present action, as

required by the Prison Litigation Reform Act of 1995 (“PLRA”) .

See ECF No. 26.

          The PLRA mandates that inmates exhaust available

administrative remedies before bringing suit.     42 U.S.C.

§ 1997e(a).   Specifically, § 1997e(a) provides, “No action shall

be brought with respect to prison conditions under section 1983

of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”      The

Supreme Court has noted that this provision sets forth a


                                  10
mandatory procedure for obtaining available remedies.     See Ross

v. Blake, 136 S. Ct. 1850, 1856 (2016).    An inmate must avail

himself or herself of all steps of the administrative appeals

process to exhaust.    See Butler v. Adams, 397 F.3d 1181, 1183

(9th Cir. 2005) (“Completion of the form, followed by Butler

taking all the steps of the administrative appeals process,

achieved the purposes of the PLRA’s exhaustion requirement”).

            “[T]he PLRA’s exhaustion requirement applies to all

inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege

excessive force or some other wrong.”     Porter v. Nussle, 534 U.S.

516, 532 (2002).    “Even when the prisoner seeks relief not

available in grievance proceedings, notably money damages,

exhaustion is a prerequisite to suit.”    Id. at 524.   Porter

clarifies that the PLRA applies to claims arising out of isolated

incidents of assault, as well as widespread or systematic

beatings.    Id. at 531.

            “Requiring exhaustion allows prison officials an

opportunity to resolve disputes concerning the exercise of their

responsibilities before being haled into court.    This has the

potential to reduce the number of inmate suits, and also to

improve the quality of suits that are filed by producing a useful

administrative record.”    Jones v. Bock, 549 U.S. 199, 204 (2007).




                                 11
          Failure to exhaust administrative remedies for purposes

of the PLRA is an affirmative defense that Defendants have the

burden of proving.     Jones, 549 U.S. at 216 (“We conclude that

failure to exhaust is an affirmative defense under the PLRA, and

that inmates are not required to specially plead or demonstrate

exhaustion in their complaints.”).

          In support of the motion for summary judgment,

Defendants submitted only evidence of the grievance procedure and

a Declaration of Shelley D. Harrington, an intake service center

administrator with the Department of Public Safety.       Harrington

states that she has access to all grievances filed by inmates at

the Maui Community Correctional Facility.     See ECF No. 27-1,

PageID # 145-46, ¶ 10, and, as noted earlier, said:

          11.     On May 19, 2017 Lacey Lee Wheeler filed
                  grievance 394321 alleging physical abuse
                  by Adult Correction Officers Tajon, Dela
                  Cruz, Tokunaga, and Kamaka in an
                  incident which occurred at MCCC on March
                  15, 2017.

          12.     Grievance 394321 was denied as untimely
                  because it was not filed within fourteen
                  (14) calendar days of Ma[r]ch 15, 2017.

          13.     Lacey Lee Walker [sic] did not file a
                  third step grievance related to the
                  March 15, 2017 alleged use of force.

Id., ¶ ¶ 11-12.

          While Harrington appears to be saying that Wheeler did

not exhaust the prison administrative remedies as required by the

PLRA, that is not clear from the record.    Defendants have

                                  12
provided little illumination with respect to the various

grievances filed by Wheeler.     Rather than examining their own

records, counsel for Defendants provides this court with copies

of grievances received in the discovery process from Wheeler.

See Decl. of Kathy K. Higham ¶ 3, ECF No. 32-1, PageID # 177.      No

explanation is given as to why Defendants did not submit copies

of the grievances that were actually submitted by Wheeler.

Rather than providing the court with a log of grievances

submitted, Defendants simply submit Harrington’s declaration,

which is potentially missing pertinent information.

           Defendants’ Supplemental Concise Statement of Facts

says that “Wheeler filed grievance 392118 on March 16, 2017.”

See ECF No. 32, PageID # 175.     The box for a “step 1” grievance

was checked.    Id.   While the grievance was purportedly signed by

Wheeler on March 16, 2017, it has a stamp on it that indicates

that it was received on March 30, 2017.      See ECF No. 32-2, PageID

# 179.   The grievance complains that other inmates were hitting

on Wheeler.    Id.    On March 31, 2017, Deborah Taylor acknowledged

receipt of this grievance.     Grievance 392118 does not pertain to

the excessive force claim and its filing does not exhaust prison

administrative remedies with respect to that claim.

           Defendants’ Supplemental Concise Statement of Facts

also says that “Wheeler filed grievance 392119 on March 16,

2017.”   See ECF No. 32, PageID # 175.    Again, the box for a


                                   13
“step 1” grievance” was checked.      While the grievance was also

purportedly signed by Wheeler on March 16, 2017, it also has a

stamp on it that indicates that it was received on March 30,

2017.   See ECF No. 32-3, PageID # 180.       This grievance complains

about bullying by other inmates, but also has a handwritten

notation in what appears to be a different pen stating, “Staff

took me down.”   Id.   On March 31, 2017, Deborah Taylor responded

that Wheeler had not identified any staff member that she

attempted to discuss this with, and that Wheeler was in

segregation pending investigation.      Id.    While the bulk of

Grievance 392119 does not pertain to the claims at issue in the

present Complaint, its reference to “Staff took me down” might be

relevant here.   This court is not here ruling that the “Staff

took me down” language relates to Wheeler’s exhaustion of

administrative remedies.   This court is here only recognizing the

possibility that this might be part of a timely filed “step 1”

grievance with respect to the excessive force claim.        It also may

be that the “Staff took me down” language was not on the document

submitted to the prison.

           Defendants’ Supplemental Concise Statement of Facts

also says that “Wheeler filed grievance 394321 on May 19, 2017.”

See ECF No. 32, PageID # 175.   Although the box for a “step 2”

grievance was checked, the check mark is different from that of

the other grievances, being backwards and circled.        See ECF No.


                                 14
32-3, PageID # 181.    This grievance mentions numbers 392118 and

392119.    It says, “I lacked info so I put on request and gave

proper to complete grievances on 4/5/17 when I got paper back.”

Id.   It says, “I was physically abused by Tahon, Dela Cruz,

Tokunaga, and Kamaka.”    Id.   The warden, James Hirano, responded

on June 2, 2017 that “you failed to file your grievance within

fourteen (14) calendar days from the date on which the basis of

the complaint/grievance occurred.”     Id., PageID # 182.   The

warden’s response indicates that the prison treated Grievance

394321 as an appeal to the warden.     If it was an appeal, then

there must have been an underlying grievance that may not have

been submitted to the court.     Wheeler identifies three such

possible grievances, numbers 392110, 392196, and 392158, saying

she submitted them on April 9, 2017, ECF No. 35, PageID # 196.

While Defendants say that any such grievance would be untimely

because filed more than 15 days after the March 15, 2017,

incident, Wheeler’s somewhat confusing submissions to the court

suggest to this court that Wheeler may be unclear about the

chronology.    Defendants themselves have been mistaken about

dates.    See, e.g., ECF No. 36, PageID # 210 (referring to May 15,

2017, rather than March 15, 2017).

            Nor can this court determine whether any untimeliness

might have been caused by Defendants.     Wheeler suggests that

prison officials instructed her to wait before proceeding.        ECF


                                  15
No. 32-4, PageID # 181 (“Since I was housed on a whole []other

Island I had to wait for grievant response[]s per Ombudsmen[]

agent Jansin Lee also Sgt Owens.      I did appeal got rejected.”).

            Harrington appears to be claiming that Wheeler did not

file a “step 3” grievance with respect to the March 2017

incident.    See ECF No. 27-1, ¶¶ 11-12, PageID # 145-46 (“Lacey

Lee Walker [sic] did not file a third step grievance related to

the March 15, 2017 alleged use of force.”).     However, Wheeler

claims that she turned in 4 “step 3” grievances and “2 Appeals

and countless rejected.”    ECF No. 35, PageID # 196.   While it is

not clear that any of these alleged “step 3” grievances pertained

to the excessive force claim, the record is simply not clear as

to whether Wheeler exhausted administrative remedies with respect

to the incident of March 15, 2017.

            Defendants have thus far failed to demonstrate that

they are entitled to summary judgment on the ground that Wheeler

failed to timely exercise her administrative remedies.     The court

denies Defendants’ motion without prejudice to the filing of

another motion based on a different record.     The court extends

the Rule 16 deadline for such a motion raising the issue of

failure to exhaust prison remedies to March 2, 2020.




                                 16
VI.          CONCLUSION.

             The court denies Defendants’ motion for summary

judgment with respect to failure to exhaust prison administrative

remedies.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, February 5, 2020.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge



Wheeler v. Maui Dep’t of Public Safety, Civ No. 19-00067 SOM/KJM, ORDER DENYING MOTION
FOR SUMMARY JUDGMENT




                                          17
